Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 7/29/2022.
Claims 1-6 are allowed in this Office Action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art references Waugh and Chechuy teach the same field of the invention, a method , system, and non-transitory computer readable storage medium for data enrichment. Specifically, Waugh teaches a system for automated material master data harmonization, comprising (column 1 line 64-column 3 line 48, system for reconciliation data): attribute extraction (column 5 lines 25-35, extract states of SKUs in database); attribute quality check (column 6 lines 8-62, attribute threshold, value threshold or minimum threshold as attribute quality); non-source enrichment (column 8 lines 30-64, enrichment data via QA rep input); data enrichment (column 8 lines 30-64, enrichment data via QA rep input or selecting values enter by RA); and enriched results with its attribute values for harmonization of data with dependencies such as data classification extraction that are not dependent on any other stage (column 8 lines 30-64, enrichment data via QA rep input or selecting values enter by RA).
Further, prior art Chechuy  teach MFR-MPN data (par. 0051-0063).
However, both Waugh and Chechuy fail to teach the combination of features “…wherein the attribute extraction sub-system shows the number of total items denoted as a stock keeping unit (SKU), along with a number of categories having a percentage of SKUs for which the attribute values have been extracted and for those that are un-extracted; wherein the attribute extraction sub-system extracts and displays attributes of an item that are for generating an enriched description by harmonizing and enabling scanning of short and long descriptions along with relevant input data fields specified during importation of the batch data and specifying criteria to extract attributes; wherein the data enrichment sub-system enables enrichment of the SKUs with the attribute values found from the Internet, thereby the results that are directly obtained on searching the MFR-MPN match are classified as hits, wherein the hits are displayed on a screen and indicated by a first symbol, and results obtained that do not directly return attribute based values are classified as no hits, wherein the no hits are displayed on the screen and indicated by a second symbol…” as shown in the amended independent claim 1.
Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, amended independent claim 1 is allowed.
The dependent claims are being definite, further limiting, and fully enabled by the specification.
After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1-6 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168